333Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 14, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2018/0110066, fully supported by Provisional 62/409,838), hereinafter referred to as Luo in view of Lin (US 2017/0094689) and Iouchi (US 2017/0347270).
Regarding claim 1, Luo teaches:
 ([0071]-[0072] notice configuring resources dedicated for SR transmissions and “the dedicated resources for SR transmissions may be RACH resources”); and
in response to the scheduling request being triggered, transmitting the scheduling request on the RACH using the dedicated physical resource ([0131] and [0071]-[0072] shows transmitting SR on dedicated resources which are RACH resources),
	wherein the dedicated physical resource includes at least one of time resource, a frequency resource, a time and frequency resource, or a sequence resource (Fig 3 and 4, notice SR region can be time and frequency and see [0071] which shows that the resource can include sequences; the “or” statement only requires one of the resources, and as a result, further limitations that define the sequence resource are not required by the claims since Luo shows time and frequency resources).
Luo does not specifically teach wherein the dedicated physical resource includes a plurality of periodic physical resources; wherein the sequence resource includes a preamble sequence, and wherein elements of the preamble sequence are transmitted according to one of preconfigured rules.
Lin teaches wherein the dedicated physical resource includes a plurality of periodic physical resources (Column 7 lines 45 PRACH of NB-IoT; Column 7 line 17-19 shows PRACH preamble sequence; Fig 7 and fig 8 shows periodic, as the preambles repeat in time);
wherein the sequence resource includes a preamble sequence (Column 7 line 17-19 shows PRACH preamble sequence), and 
wherein elements of the preamble sequence are transmitted according to one of preconfigured rules (Fig 7 and fig 8 shows preamble allocation, which can be considered a rule) 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the SR procedure of Luo, as taught by Lin, since such a  (Col 3 lines 55-60).
The combined teachings do not specifically teach wherein the sequence resource includes a scrambling sequence, and wherein the scrambling sequence comprises one of rules: that a length of the scrambling sequence is the same as a number of symbols in one symbol group of the RACH and that the scrambling sequence is used by all symbol groups within the RACH of a user equipment (UE), that the length of the scrambling sequence is the same as a length of the symbols of one RACH, or that the length of the scrambling sequence is the same as a number of the symbol groups of the one RACH, that scrambling sequences are superimposed on different symbol groups of the one RACH for the UE and that all symbols of each symbol group are multiplied by the scrambling sequence (keep in mind that Fig 7 of Lin shows that the preamble is transmitted in every symbol in every symbol group).
Iouchi teaches wherein the sequence resource includes a scrambling sequence ([0264] “for a sequence that is used in the preamble, a scrambling sequence generator or a pseudo random sequence generator is initialized”), and wherein the scrambling sequence comprises one of rules: that a length of the scrambling sequence is the same as a number of symbols in one symbol group of the RACH and that the scrambling sequence is used by all symbol groups within the RACH of a user equipment (UE), that the length of the scrambling sequence is the same as a length of the symbols of one RACH (As best understood, within the broadest reasonable interpretation this claim limitation is directed towards the preamble being inserted in each symbol, and Iouchi supports that in [0264] “for a sequence that is used in the preamble, a scrambling sequence generator or a pseudo random sequence generator is initialized in every one OFDM symbol”), or that the length of the scrambling sequence is the same as a number of the symbol groups of the one RACH, that scrambling sequences are superimposed on different symbol groups of the one RACH for the UE and that all symbols of each 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was taught to modify the combined teachings of Luo-Lin, as taught by Iouchi, since such a modification would synchronize the terminal device to the base stations [0072].

Regarding claim 3, 16, the combined teachings of Luo-Hooli teaches:
wherein at least one of the time resource, the frequency resource, or the time-and-frequency resource is acquired according to a first system rule, or is configured by an evolved node B (Luo: [0071] shows eNB configuring dedicated resources and Lin Col 8 shows configuring preamble sequence).
The motivation would be the same as provided in the rejection of claim 1.

Regarding claim 6, 19, the combined teachings of Luo-Lin teaches:
wherein configuration information of the preamble sequence is acquired by a user equipment (UE) according to a preamble sequence acquisition rule, and wherein the preamble sequence acquisition rule comprises at least one of rules: that a unique preamble sequence is acquired (Lin Column 12 lines 1-11 shows selecting a preamble configuration), or that the preamble sequence is determined according to a cell identity.
The motivation is the same as given in the rejection of claim 1.

Regarding claim 14, Claim 14 is rejected for the same reasons as given in the rejection of claim 1 since claim 14 is the device that corresponds to the method in claim 1.

Claims 4, 5, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Luo-Lin in further view of Hwang (US 2018/0139764).
Regarding claim 4, 17, the combined teachings of Luo-Lin do not specifically teach wherein a subcarrier index, a subframe index, or, a repetition number for reporting the scheduling request is indicated by the eNB if the at least one of the time resource, the frequency resource, or the time-and-frequency resource is configured by the eNB.
	Hwang teaches wherein a subcarrier index, a subframe index, or, a repetition number for reporting the scheduling request is indicated by the eNB if the at least one of the time resource, the frequency resource, or the time-and-frequency resource is configured by the eNB (See fig 11 and related description, notice higher layer signaling SR period, SR subframe offset and repetition level; also see claim 1).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was taught to modify the combined teachings of Luo-Lin, as taught by Hwang, since such a modification would prevent having to redefine a resource and it repetition every time a SR needs to be transmitted (see [0128] of Hwang).

Regarding claim 5, 18, the combined teachings of Luo-Lin do not specifically teach determining the at least one of the time resource, the frequency resource, or the time-and-frequency resource according to a user equipment (UE) identity if the at least one of the time resource, the frequency resource, or the time-and-frequency resource are acquired according to the first system rule, wherein the first system rule comprises that the RACH is transmitted as the scheduling request by a subcarrier used in an initial access, wherein the time resource includes a subframe for transmitting the RACH and the frequency resource includes the subcarrier for transmitting the RACH, and wherein the time-and-frequency resource includes the subcarrier and the subframe for transmitting the RACH (although the rejection of claim 1 shows time and frequency as resources being used to transmit the SR).
Hwang teaches determining the at least one of the time resource, the frequency resource, or the time-and-frequency resource according to a user equipment (UE) identity if the at least one of the time resource, the frequency resource, or the time-and-frequency resource are acquired according to the first system rule, wherein the first system rule comprises that the RACH is transmitted as the scheduling request by a subcarrier used in an initial access, wherein the time resource includes a subframe for transmitting the RACH and the frequency resource includes the subcarrier for transmitting the RACH, and wherein the time-and-frequency resource includes the subcarrier and the subframe for transmitting the RACH (See fig 11 and related description, notice higher layer signaling SR period, SR subframe offset and repetition level; also see claim 1).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was taught to modify the combined teachings of Luo-Lin, as taught by Hwang, since such a modification would prevent having to redefine a resource and it repetition every time a SR needs to be transmitted (see [0128] of Hwang).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luo-Lin in further view of Anderson et al. (US 2013/0163537), hereinafter referred to as Anderson.
Regarding claim 9 and 20, the combined teachings of Luo-Lin do not specifically teach wherein the sequence resource includes a scrambling sequence, and wherein the scrambling sequence is orthogonal and is generated according to a discrete Fourier transformation (DFT) matrix.
	Anderson teaches wherein the sequence resource includes a scrambling sequence, and wherein the scrambling sequence is orthogonal and is generated according to a discrete Fourier transformation (DFT) matrix ([0123] shows resource-block specific scrambling sequence and [0128] shows DFT and orthogonal).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Anderson, since such a modification will provide a more robust communication resource.

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Luo-Lin in further view of Nan et al. (US 2017/0013643), hereinafter referred to as Nan
Regarding claim 12,  the combined teachings of Luo-Lin does not specifically teach deciding whether to reattempt to report the scheduling request according to a first rule, wherein the first rule comprises: if a random access response (RAR) scrambled by a UE identity is received within a RAR time window, the scheduling request is not attempted to be transmitted; or if a RAR scrambled by the UE identity is not received within a RAR time window, determining whether a terminating attempt condition is met.
	Nan teaches deciding whether to reattempt to report the scheduling request according to a first rule, wherein the first rule comprises: in response to a random access response (RAR) scrambled by a UE identity is received within a RAR time window, the scheduling request is not attempted to be transmitted; or in response to a RAR scrambled by the UE identity is not received within a RAR time window, determining whether a terminating attempt condition is met ([0335] notice that when the RAR is not received within a RAR window, the UE retransmits until a particular quantity of retransmissions is reached, where random access fails/terminates).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings of Luo-Lin, as taught by Nan, since such a modification would increase the chance of successful reception by multiple attempts using such a retransmission scheme as taught by Nan.

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Luo-Lin in further view of Pasupuleti et al. (US 9,414,298).
Regarding claim 13, the combined teachings do not specifically teach wherein the terminating attempt condition comprises waiting for T RACH cycles after N continuous attempts, and wherein a value of N and a value of T are fixed by a system or configured by an evolved node B (eNB).
	Pasupuleti teaches wherein the terminating attempt condition comprises waiting for T RACH cycles after N continuous attempts, and wherein a value of N and a value of T are fixed by a system or configured by an evolved node B (See figs 8 and 12, notice T4 and T7 number of fails RACH cycles and T3 number of failed attempts; Fig 11 and 12 show dynamically managing the thresholds at the UE, however one of ordinary skill in the art would understand the simplicity of higher layer signaling parameters/threshold sets from a base station to a UE).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was taught to modify the combined teachings as taught by Pasupuleti, since such a modification would increase efficiency of reattempts by configuring how a reattempt should occur.

Allowable Subject Matter
Claims 7, 8, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 7, 8 and 11 are objected to and would be allowable if rewritten in independent form over the prior art of record since the cited references taken individually or in combination fails to particularly disclose: the all .
It is noted that the closest prior art, Luo (US 2018/011066) shows configuring resource for reporting a SR. Iouchi shows preamble allocation, where a scrambling sequence is generated in each symbol. However, netiher Luo nor Iouchi disclose or render obvious the above underlined limitations as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160.  The examiner can normally be reached on 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411